DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              
			  Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/08/2020,06/14/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's request for reconsideration of the restriction of the last Office action is persuasive and, therefore, the restriction is withdrawn.

                                                                       Status of Claim
In response to the Preliminary Amendment filed 2/24/2020, claims 16-17 are canceled.
Claims 1-15,18-22 are currently pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,9,14,15,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (fig.9-10) US 8087254 in view of Arnold (fig.11). 

Arnold (fig.9-10) teaches:
1.(Original) A wearable thermoelectric device (fig.9, 900; a personal heat-control device 900 constructed as an adaptable strip) comprising: 
	a flexible band (col.8, line 43; construct as adaptable strip; col. 9, line 2-3; a soft and flexible face) having an inner side (fig.9; an internal heat transfer unit; col.8, line 47) and an outer side opposite to the inner side (fig.10);
	 a plurality of thermoelectric units (fig.9, 911, TEC modules) supported by the flexible band as an array (fig.9, two TEC modules as an array, more or fewer cold spots may be employed ; col.8, line 50- 53), each thermoelectric unit including a working surface (fig.9, two cold spots) on the inner side of the flexible band; 
	a control circuit electrically connected to the array of thermoelectric units (fig.10, 1030 – control circuit board includes control button(1010) allow activation/deactivation of the personal heat-control device 900; 1011- battery; col. 9, line 9-10).

2.(Original) The device of claim 1, wherein at least one of the working surfaces is a cooling surface (fig.9, 911, cold spot at inner surface of strip as working surface, col.8, line 41-49).

14. (Original) A method comprising: 
	forming a plurality of thermoelectric units (fig.9, 911, TEC modules)  supported by a flexible band (col.8, line 43; construct as adaptable strip; col. 9, line 2-3; a soft and flexible face) as an array (fig.9, two TEC modules as an array, more or fewer cold spots may be employed ; col.8, line 50- 53), each thermoelectric unit including a working surface (fig.9, two cold spots) on an inner side (fig.9; an internal heat transfer unit; col.8, line 47 )of the flexible band;.

15.The method of claim 14, wherein the working surface is a cooling surface (fig.9, 911, cold spot at band inner surface as working surface, col.8, line 41-49), the selected thermoelectric units are configured to allow a heat flow from the respective cooling surfaces to one or more hot surfaces thereof on an outer side of the flexible band (col.8, line 58-61; the TEC module the inside (cold) face 910, to absorb heat. Meanwhile, the other side of the TEC modules (the hot side) releases heat as heat flow from cold face to hot side).

Arnold(fig.9-10) teaches the invention substantially as claimed, but is silent on switch signals selective and sequentially turn on and off (claim 1,14, 15),  wireless component (9, 19).

Arnold(fig.11) teaches: 
1.the control circuit is configured to provide switch signals (col. 10, line 4-6; control circuit board 1120 may be programmed to pulse or cycle TEC modules 1140 in certain patterns) to the array of thermoelectric units to selectively and sequentially turn on and turn off the thermoelectric units(col. 10, line 4-12, such pattern alternatively include sequencing two or more TEC modules on and off at different times, different durations, and/or different locations).

14. providing switch signals (col. 10, line 4-6; control circuit board 1120 may be programmed to pulse or cycle TEC modules 1140 in certain patterns), via a control circuit (fig.11, 1120), to the array of thermoelectric units to selectively and sequentially turn on and turn off the thermoelectric units (col. 10, line 4-12, such pattern alternatively include sequencing two or more TEC modules on and off at different times, different durations, and/or different locations). 

15. one or more of the thermoelectric units each are selected and turned on (col. 10, line 4-12, such pattern alternatively include sequencing two or more TEC modules on and off at different times, different durations, and/or different locations).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention Arnold(fig.9-10)  by using switch signal selective and sequentially turn on and off as taught by Arnold(fig.11)  in order to achieving automation of device. The control circuit board may optionally be communicatively coupled to the TEC modules 1140 to receive temperature information, for example. Such temperature information might be used to increase or decrease the duration of the heat transfer cycle and/or allow other adjustments to be made by control circuitry residing on the control circuit board  to contribute to end-user comfort and/or battery preservation (col.9, line 38-45).

9. (Original) The device of claim 1 further comprises a wireless component connected to the control circuit. (col.10, line 16-18; control circuit board may include a radio receiver or transceiver and be programmed and/or reprogrammed via radio signals).

19. (Original) The method of claim 14 further comprises providing a wireless component connected to the control circuit (col.10, line 16-18; control circuit board may include a radio receiver or transceiver and be programmed and/or reprogrammed via radio signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention Arnold(fig.9-10)  by using radio receiver or transceiver as taught by Arnold(fig.11) in order to be programmed and/or reprogrammed by radio signal. The radio control may either be a discrete system or exist via an interface with a voice communication system (col.10, line 17-20).

Claim 3,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold(fig.9-10) US 8087254 in view of Arnold(fig.11) in further view of Arnold(fig.17). 

Arnold(fig.9-10) in view of Arnold(fig.11) teaches the invention substantially as claimed for the device according to claim 4 further comprising wherein at least one of the thermoelectric units includes a hot surface exposed to air (fig.10, 1020; col.9 line 11-16;  the heat-dissipating control face is part of a heat sink is thermally coupled to the hot side of the TEC modules).

Arnold(fig.9-10) in view of Arnold(fig.11) teaches the invention substantially as claimed, but is silent on p-n junctions.

Arnold(fig.17) teaches:
3. (Original) The device of claim 1, wherein the thermoelectric units each include one or more thermoelectric p-n junctions (col.17, line 13-16, 23-24, electrical current is passed through the junction of two different types of conductors, TECs 1720, 1745 may consist of a number of p- and n-type pairs (couples) connected in series).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention Arnold(fig.9-10) in view of Arnold(fig.11) by using p-n junction as taught by Arnold(fig.17) because current causes heat to move from one side of the TEC to the other, which naturally causes a hot and cold side on the TEC (col. 17, line 26-28).

Claim 5,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold(fig.9-10) US 8087254 in view of Arnold(fig.11) in further view of Smith (WO 2016149117).

Arnold(fig.9-10) in view of teaches Arnold(fig.11) the invention substantially as claimed, but is silent on a thermally conductive layer (claim 5), wristband with mechanical clip(claim 11).

Smith teaches:
5. (Original) The device of claim 1, further comprising a thermally conductive layer disposed on the working surface (page.13, line 10-13, thermally conductive layer be placed between the thermoelectric material and the surface of the skin).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention Arnold(fig.9-10) in view of Arnold(fig.11)  by using a thermally conductive layer as taught by Smith in order to absorbing or releasing heat efficiently, thereby regulating skin temperature more effective.

11. (Original) The device of claim 1 being a wristband which further comprises a mechanical clip to connect opposite ends thereof (fig.2, 150).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention Arnold(fig.9-10) in view of Arnold(fig.11) by using mechanical clip for wristband as taught by Smith in order to enhance the thermoelectric material steady contact to the skin. Mechanical clip allows a fast mounting and allows better contact surfaces that help the thermoelectric material work surface have better contact to the skin, thereby efficiently improve effect during thermoelectric process..

Claim 6-8,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (fig.9-10) US 8087254  in view of Arnold (fig.11) in further view of Chiurco (US Pat.4860748).

Arnold(fig.9-10) in view of Arnold (fig.11) teaches the invention substantially as claimed, but is silent on microprocessor and a plurality of switches (claim 6,18), switches are connected in parallel (claim 7), a transistor(claim 8).

Chiurco teaches:
6. (Original) The device of claim 1, wherein the control circuit (see modified Arnold discussed above) further comprises a microprocessor (fig.1,12; microcomputer) and a plurality of switches (fig.1, 24a-24h; logic & pull-push power amplifier), the microprocessor is configured to generate sequential pulse signals to the plurality of switches (fig,6c. title is active with sequential pulse signal actives tiles, col.6,line 15-26; an example shows microcomputer read setting from program selector and delay time sent sequentially logic single(pulse) to logic & pull-push power amplifier as switch control tiles on and off in certain time period).

7. (Original) The device of claim 6, wherein the switches are connected in parallel (fig.1, 24a-24h; in parallel).

8. (Original) The device of claim 6, wherein the switches each include a transistor (fig.5B, Q3-0;  PA0, control the thermoelectric tiles on or off; PB0, control cold or hot;  page.7, line 32-40).

18. (Original) The method of claim 14, wherein providing the switch signals further comprises generating, via a microprocessor (fig.1,12; microcomputer), sequential pulse signals to a plurality of switches (fig.1, 24a-24h; logic & pull-push power amplifier) connected to the plurality of thermoelectric units (fig,6c. title is active with sequential pulse signal actives tiles, col.6,line 15-26; an example shows microcomputer read setting from program selector and delay time sent sequentially logic single(pulse) to logic & pull-push power amplifier as switch control tiles on and off in certain time period). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention Arnold (fig.9-10) in view of Arnold (fig.11)  by using plurality of parallel switches with transistor and generating sequential pulse signals as taught by Chiurco in order to activate or inactivate each thermoelectric material by respective switch with sequential pulse signals that generate by microprocessor.  Since switches in parallel, the sequential pulse can activate or inactive one or more thermoelectric material one by one or at different time, thereby very convenience for user to select the preferable way when use the thermoelectric device. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (fig.9-10) US 8087254  in view of Arnold (fig.11)  in further view of Geist (US Pat.9864882).

Arnold (fig.9-10) in view of Arnold (fig.11) teaches the invention as discussed above, but is silent on BLE component.

Geist teaches: 
10. (Original) The device of claim 9, wherein the wireless component includes a Bluetooth Low Energy (BLE) component (fig.5A Bluetooth Low Energy(536) that community with smart phone Bluetooth (523)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention Arnold (fig.9-10) in view of Arnold (fig.11) by using BLE component as taught by Geist in order to reduced power consumption while maintaining a similar communication range. BLE is also compatible with the most system, such as iOS, Android, Windows Phone and BlackBerry. Therefore, BLE efficiently save the thermoelectric device power but having similar communication range as regular Bluetooth. 

Claim 12,13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (fig.9-10) US 8087254  in view of Arnold (fig.11) in further view of Farjami (2015/0,241,914).

Arnold (fig.9-10) in view of Arnold (fig.11) teaches the invention as discussed above, but is silent on a graphical user interface (claim 12,20), mobile device(claim 13).

Farjami teaches:
12. (Currently Amended) A system comprising: 
the wearable thermoelectric device of claim 1(see Arnold (fig.9-10) in view of Arnold (fig.11)); and 
	a graphical user interface (GUI) executed by a processor, the GUI configured to receive instructions from a user, and send the instructions to the control circuit of the device (fig.2, 221 - wristband application; 230 - wristband device; 210 - computer device. page.6,para.0054, line 5-10; phone device 280, it is able to utilize wristband application 221 to control and send signals to wristband device 230, and receive signals from wristband device 230, as computer device 210; note: phone is enabled to run application and community with application in the wristband as computer that indicate a processor inside of phone (smart phone) to execute instruction).

13. (Original) The system of claim 12, wherein the GUI is provided to a mobile device (fig.2, 280, phone device; page.6,para.54, line 5-10; phone device 280 is able to utilize wristband application 221).

20. (Original) The method of claim 14 further comprising receiving, via a graphical user interface (GUI) executed by a processor, instructions from a user, and sending the instructions to the control circuit (fig.2, 221 - wristband application; 230 - wristband device; 210 - computer device. page.6,para.0054, line 5-10; phone device 280, it is able to utilize wristband application 221 to control and send signals to wristband device 230, and receive signals from wristband device 230, as computer device 210; note: phone is enabled to run application and community with application in the wristband as computer that indicate a processor inside of phone (smart phone) to execute instruction).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention Arnold (fig.9-10) in view of Arnold (fig.11) by using graphical user interface for mobile device as taught by Farjami in order to remotely control the thermoelectric device. GUI as phone application that can be used by user to send signal to thermoelectric device and receive signal from thermoelectric device which is convenient to user to control or monitoring the status and modify instruction without touch physical thermoelectric to achieve preferable function. 

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (fig.9-10) US 8087254 in view of Arnold (fig.11) in further view of Storm (US 20130140016).

Arnold (fig.9-10) in view of Arnold (fig.11) teaches the invention as discussed above, but is silent on a machine learning algorithm generate decision-making data(claim 21), generated by correlating environmental factors and history references(claim 22).

Storm teaches:
21. The method of claim 14, wherein providing the switch signals (see Arnold (fig.9-10) in view of Arnold (fig.11) discussed above)  further comprises automatically generating decision-making data, via a machine learning algorithm, and sending the generating decision-making data to the control circuit to generate the switch signals (page.3, para.0024-0025; master control unit(28) determining whether to adjust an setting may be based on a comparison between a sensed parameter in a zone and a corresponding setpoint. Machine-learning algorithms, for example, may be configured to calculate a setpoint based on a variety of factors such as indoor and/or outdoor temperatures, historical temperature averages, user preferences, etc.).

22. The method of claim 21, wherein the decision-making data are generated by correlating environmental factors and history references (page.3, para.0024; indoor and/or outdoor temperatures, historical temperature averages, user preferences).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention Arnold (fig.9-10) in view of Arnold (fig.11) by using machine learning algorithm correlate to environmental factors and history references as taught by Storm in order to providing the most convenient and comfort function for user. The machine learning algorithm analysis the environment temperatures, historical temperature averages, preferences may affect to user, then automatically determined to active or inactive the device to satisfy user’s requirement of temperature without any manually adjustment to device, thereby enhance the best user experience. 




 						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0153735, US 2017/0365766, US 2017/0231812, US 2017/0027053, US 2016/0336501, US 2016/0163949, US 2016/0079508, US 2010/0198322, US 2010/0358080   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761